Citation Nr: 0123231	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In April 1988, the Board denied service connection for 
hypoparathyroidism.  Reconsideration of that decision was 
denied in January 1991.  In a separate decision released 
simultaneously with a July 2001 Board decision, the Board 
held that the April 1988 decision was not clearly and 
unmistakably erroneous.  

In an August 1992 decision, the RO denied the claim of an 
increased rating for hypothyroidism.  In a January 1993 
decision, the RO denied the claim for an increased rating for 
tracheal deviation.  The veteran appealed these decisions, 
and the Board addressed the matters in a July 1996 remand 
issued.  In several statements, one dated in September 1998 
and another dated in November 1998, the veteran stated his 
wish to withdraw these claims.  Later, in a January 1999 
statement, the veteran continued to express his disagreement 
with the 30 percent rating for hypothyroidism, therefore the 
matter remains before the Board.  However, as the veteran did 
not refer to the tracheal deviation claim, the Board 
dismissed the matter in July 2001.

In a September 1998 decision, the RO granted a separate 
rating of 100 percent for hypoparathyroidism, status post-
subtotal thyroidectomy, with chronic painful muscle cramps 
and fasciculations, and assigned an effective date of March 
24, 1992.  In a September 1999 decision, the RO assigned an 
effective date of August 2, 1991 for the grant of the 100 
percent rating.  

In May 1999, the veteran testified before a hearing officer 
at the RO.  In January 2001, the veteran appeared and 
testified before the undersigned at the RO.  

In July 2001, the Board denied the claim of entitlement to an 
earlier effective date for hypoparathyroidism and dismissed 
the issue of an increased rating for tracheal distortion.  
The Board also remanded the remaining issue of an increased 
rating for hypothyroidism to the RO for further development.  
The case was returned to the Board, and for the reasons 
stated below, the Board finds that another REMAND is in 
order.  


REMAND

As noted in the Introduction, the Board remanded this issue 
in July 2001.  A review of the claims folder does not 
indicate that the requested development, discussed below, has 
been accomplished.  In this regard, the Board points out that 
the RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  Regulations implementing the 
Veterans Claims Assistance Act of 2000 are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

As noted in the July 2001 remand, the case was remanded in 
July 1996 for further development.  In that remand, the Board 
pointed out that the last VA examination was conducted in 
August 1994, and that the VA examiner did not comment as to 
whether the thyroid hormone levels were normal, high or low.  

In view of the questions raised by the July 1996 remand, in 
an October 1996 memorandum, a VA staff physician noted a 
review of the records and offered an opinion regarding the 
findings of record.  The last findings recorded in June 1996 
were noted and discussed.  The examiner ultimately concluded 
that the veteran is thyrotoxic.  

Although the examiner offered the explanations requested in 
the remand, those observations and conclusions were based on 
clinical findings of record dating up to June 1996, and the 
veteran's last opportunity to appear for an examination was 
in 1994.  The Board points out that under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, the Board finds that the veteran 
should be afforded the appropriate VA examinations to 
determine the nature and severity of the disability at issue. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
hypothyroidism since 1998.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his hypothyroidism.  It is 
imperative that the examiner reviews the 
evidence in his claims folders, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  The 
examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
claim on appeal, including consideration 
of the Veterans Claims Assistance Act of 
2000.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	Derek R. Brown
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


